Case 3:18-cv-14862-AET-ZNQ Document 30 Filed 10/09/19 Page 1 of 1 PageID: 351




Mail: P. O. Box 5231, Princeton, NJ 08543-5231
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel (609) 896-3600 Fax (609) 896-1469
www.foxrothschild.com


WAYNE E. PINKSTONE
Direct No: 609.895.7063
Email: WPinkstone@FoxRothschild.com


                                                        October 9, 2019
VIA ECF
Honorable Zahid N. Quraishi, U.S.M.J.
Clarkson S. Fisher Building
& U.S. Courthouse
402 East State Street
Trenton, NJ 08608

Re:       Lefkowitz. et al., v. Westlake Master Assoc., Inc., et al.
          Civil A. No. 3:18-cv-14862-AET-TJB

Dear Judge Quraishi:

        We represent Defendants Westlake Master Association Inc., Bobbie Rivere, Dennis Lafer,
Richard E. Fontana, Marie Miller, James P. Garrett, David J. Whelan, Michael W. Yudkin, Diane
E. O’Connor, and Peter J. Martinasco (collectively “Defendants”) in the above captioned matter.
In light of the number of defendants and consequent volume of documents in the instant matter, I
write to enclose a proposed scheduling order extending the time for the parties to serve responses
to outstanding discovery requests, including the production of documents and, thereafter file any
motion to amend and/or add parties.

       Plaintiffs Philip Lefkowitz, Levi Lefkowitz and Moshe Lefkowitz (“Plaintiffs”) have
consented to this amended schedule.

       If Your Honor finds the proposed order acceptable, we respectfully request that it be signed
and entered on the docket.

          We thank the Court for its attention to this matter.

                                                        Respectfully submitted,



                                                        Wayne E. Pinkstone
Enclosure
cc: Counsel of Record (via ECF)
